      Case 16-22229-JKS            Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57                    Desc Main
                                              Document      Page 1 of 14




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF NEW JERSEY




    In re: JAIN, PRAMOD K.                                     §    Case No. 16-22229-JKS
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 06/24/2016. The
    undersigned trustee was appointed on 03/08/2017.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          25,000.00
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                            8.90
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           24,991.10
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 16-22229-JKS              Doc 51       Filed 01/30/19 Entered 01/30/19 10:11:57                       Desc Main
                                                 Document      Page 2 of 14



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 09/27/2017 and the deadline for filing
    governmental claims was 12/21/2016. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,250.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,250.00, for a
    total compensation of $3,250.002. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $73.75 for total expenses of
    $73.752.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 12/18/2018                                     By: /s/ Benjamin A. Stanziale, Jr.
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 16-22229-JKS                        Doc 51    Filed 01/30/19 Entered 01/30/19 10:11:57                                      Desc Main
                                                                Document      Page 3 of 14
                                                           Form 1
                                                                                                                                                      Exhibit A
                                       Individual Estate Property Record and Report                                                                   Page: 1

                                                        Asset Cases
Case No.:    16-22229-JKS                                                                 Trustee Name:      (500340) Benjamin A. Stanziale, Jr.
Case Name:        JAIN, PRAMOD K.                                                         Date Filed (f) or Converted (c): 06/24/2016 (f)
                                                                                          § 341(a) Meeting Date:       07/21/2016
For Period Ending:       12/18/2018                                                       Claims Bar Date:      09/27/2017

                                   1                              2                      3                      4                    5                     6

                           Asset Description                  Petition/          Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled         (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                               Values                  Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                               Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                          and Other Costs)

    1       22 STONE TOWER DR, ALPINE, NJ                    2,857,100.00                         0.00                                    0.00                          FA
            07620 SINGLE-FAMILY HOME,
            RESIDENCE
            DEBTOR NOT ON DEED TO PROPERTY PRESENT
            TIME. SEE ASSET #14 - ACTION TO VOID
            FRAUDULENT TRANSFER OF THIS ASSET.
            PROPERTY NOT CURRENTLY IN DEBTOR'S NAME,
            ISSUE OF OWNERSHIP INTEREST SETTLED.

    2       2014 HONDA ACCORD, 20000 MILES                       12,066.00                        0.00                                    0.00                          FA

    3       HOUSEHOLD FURNISHINGS                                 5,000.00                        0.00                                    0.00                          FA

    4       | TV/COMPUTER/CELL PHONE                              1,500.00                        0.00                                    0.00                          FA

    5       ORDINARY CLOTHING                                         500.00                      0.00                                    0.00                          FA

    6       CHECKING ACCOUNT: JP MORGAN                                59.36                      0.00                                    0.00                          FA
            CHASE BANK

    7       HALLMARK JEWELLERY-F.Z.C., 00%                       Unknown                          0.00                                    0.00                          FA
            OWNERSHIP

    8       DIASTAR JEWELLERY PRIVATE                                   0.00                      0.00                                    0.00                          FA
            LIMITED, 00% OWNERSHIP

    9       IRA: ALLIANCE BERNSTEIN                             109,226.54                        0.00                                    0.00                          FA

   10       AXA EQUITABLE LIFE INSURANCE-                               0.00                      0.00                                    0.00                          FA
            TERM LIFE INSURANCE POLICY:
            ANITA JAIN

   11       AXA EQUITABLE LIFE INSURANCE-                         1,371.69                        0.00                                    0.00                          FA
            WHOLE LIFE INSURANCE POLICY:
            ANITA JAIN

   12       NEW YORK LIFE-WHOLE LIFE                              6,293.72                        0.00                                    0.00                          FA
            INSURANCE POLICY: ANITA JAIN

   13       NEW YORK LIFE-WHOLE LIFE                              7,721.06                        0.00                                    0.00                          FA
            INSURANCE POLICY: ANITA JAIN

   14       ACTION TO AVOID TRANSFER OF                         100,000.00                100,000.00                                25,000.00                           FA
            ASSET 1 TO DEBTOR'S WIFE (u)
            ADV. PROC. 18-1262


   14       Assets Totals (Excluding unknown values)        $3,100,838.37                $100,000.00                             $25,000.00                       $0.00



 Major Activities Affecting Case Closing:

                                 TFR SENT FOR REVIEW ON DECEMBER 18, 2018


 Initial Projected Date Of Final Report (TFR): 12/31/2019                      Current Projected Date Of Final Report (TFR):             12/18/2018 (Actual)




UST Form 101-7-TFR (5/1/2011)
                 Case 16-22229-JKS                        Doc 51     Filed 01/30/19 Entered 01/30/19 10:11:57                               Desc Main
                                                                    Document      Page 4 of 14
                                                               Form 2                                                                              Exhibit B
                                                                                                                                                   Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 16-22229-JKS                                     Trustee Name:                  Benjamin A. Stanziale, Jr. (500340)
Case Name:                JAIN, PRAMOD K.                                  Bank Name:                     Rabobank, N.A.
Taxpayer ID #:            **-***8244                                       Account #:                     ******2900 Checking
For Period Ending: 12/18/2018                                              Blanket Bond (per case limit): $41,113,693.00
                                                                           Separate Bond (if applicable): N/A
    1             2                        3                                     4                               5                    6                      7

  Trans.       Check or      Paid To / Received From            Description of Transaction    Uniform       Deposit             Disbursement        Account Balance
   Date         Ref. #                                                                       Tran. Code       $                       $

 10/17/18        {14}     GARY NORGAARD TRUST                PAYMENT OF SETTLEMENT OF        1241-000            25,000.00                                       25,000.00
                          ACCT FOR JAIN                      ADV PROC 18-1262 PER
                                                             NOTICE OF SETTLEMENT

 10/31/18                 Rabobank, N.A.                     Bank and Technology Services    2600-000                                      8.90                  24,991.10
                                                             Fees

                                               COLUMN TOTALS                                                     25,000.00                  8.90                 $24,991.10
                                                     Less: Bank Transfers/CDs                                         0.00                  0.00
                                               Subtotal                                                          25,000.00                  8.90
        true
                                                     Less: Payments to Debtors                                                              0.00

                                               NET Receipts / Disbursements                                     $25,000.00                 $8.90


                                                                                                                                                     false




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                  ! - transaction has not been cleared
             Case 16-22229-JKS                  Doc 51    Filed 01/30/19 Entered 01/30/19 10:11:57                        Desc Main
                                                         Document      Page 5 of 14
                                                       Form 2                                                                     Exhibit B
                                                                                                                                  Page: 2
                                       Cash Receipts And Disbursements Record
Case No.:           16-22229-JKS                             Trustee Name:                  Benjamin A. Stanziale, Jr. (500340)
Case Name:          JAIN, PRAMOD K.                          Bank Name:                     Rabobank, N.A.
Taxpayer ID #:      **-***8244                               Account #:                     ******2900 Checking
For Period Ending: 12/18/2018                                Blanket Bond (per case limit): $41,113,693.00
                                                             Separate Bond (if applicable): N/A

                                       Net Receipts:          $25,000.00
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                         Net Estate:          $25,000.00




                                                                                                NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******2900 Checking                            $25,000.00            $8.90                 $24,991.10

                                                                               $25,000.00                     $8.90               $24,991.10




UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57                Desc Main
                                               Document      Page 6 of 14


                                                                                                                          Page: 1

                                                         Exhibit C
                                                    Claims Register
                                Case:16-22229-JKS                     PRAMOD K JAIN
                                                                                 Claims Bar Date: 09/27/17


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/       Paid           Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed         to Date         Balance

D0       American Honda Finance                     Secured                                  $0.00           $0.00         $0.00
         201 Little Falls Dr
                                                    07/08/16                                 $0.00
         Wilmington, DE 19808
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       LSF9 Master Participation Trust            Secured                                  $0.00           $0.00         $0.00
         c/o RAS Citron
                                                    07/08/16                                 $0.00
         130 Clinton Rd Ste 202
         Fairfield, NJ 07004
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

D0       Rosenthal & Rosenthal Inc.                 Secured                                  $0.00           $0.00         $0.00
         c/o Michael Wenger, General Counsel
                                                    07/08/16                                 $0.00
         1370 Broadway
         New York, NY 10018
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100

3S       M&T BANK - PO BOX 1508 BUFFALO, NY         Secured                             $29,457.00           $0.00         $0.00
         14240
                                                    07/26/17                                 $0.00
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         CLAIM DISALLOWED PER COURT ORDER ENTERED 11/20/2018
4        STATE OF NEW JERSEYDEPARTMENT OF Secured                                       $31,213.54           $0.00    $31,213.54
         TREASURY DIVISION OF TAXATION
                                                  08/22/17                              $31,213.54
         P.O. Box 245
         Trenton, NJ 08695-0245
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 650
         CLAIM SUBORDINATED PER CONSENT ORDER ENTERED 10/31/2018
ATTYC Forman Holt Eliades & Youngman, LLC           Administrative                         $408.30           $0.00       $408.30
OST   80 Route 4 East
                                                    11/27/18                               $408.30
      Suite 290
      Paramus, NJ 07652
      <3220-000 Attorney for Trustee Expenses
      (Other Firm) >
      , 200




UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57                Desc Main
                                               Document      Page 7 of 14


                                                                                                                         Page: 2

                                                        Exhibit C
                                                    Claims Register
                                Case:16-22229-JKS                    PRAMOD K JAIN
                                                                                Claims Bar Date: 09/27/17

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

ATTYF Forman Holt Eliades & Youngman, LLC          Administrative                      $14,500.00           $0.00    $14,500.00
EE    80 Route 4 East
                                                   11/27/18                            $14,500.00
      Suite 290
      Paramus, NJ 07652
      <3210-000 Attorney for Trustee Fees (Other
      Firm)>
      , 200

CTFEE UNITED STATES BANKRUPTCY COURT               Administrative                         $350.00           $0.00       $350.00
      UNITED STATES COURT HOUSE
                                                   12/18/18                               $350.00
      PO BOX 1352
      NEWARK, NJ 07101-1352
      <2700-000 Clerk of the Court Fees>
         , 200
         FILING FEE FOR ADV. PROC. 18-1262
FEE      Benjamin A. Stanziale, Jr.                Administrative                        $3,250.00          $0.00     $3,250.00
         29 Northfield Avenue
                                                   11/26/18                              $3,250.00
         Suite 201
         West Orange, NJ 07052
         <2100-000 Trustee Compensation>
         , 200

TE       Benjamin A. Stanziale, Jr.                Administrative                          $73.75           $0.00        $73.75
         29 Northfield Avenue
                                                   12/18/18                                $73.75
         Suite 201
         West Orange, NJ 07052
         <2200-000 Trustee Expenses>
         , 200

         State of NJ-Division of Taxation           Priority                                $0.00           $0.00         $0.00
         Revenue Processing Center
                                                    07/08/16                                $0.00
         PO Box 193
         Trenton, NJ 08646
         <5600-000 Consumer Deposits - § 507(a)(7)>
         , 540

         American Express                          Unsecured                                $0.00           $0.00         $0.00
         PO Box 981537
                                                   07/08/16                                 $0.00
         El Paso, TX 79998
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57             Desc Main
                                               Document      Page 8 of 14


                                                                                                                       Page: 3

                                                       Exhibit C
                                                   Claims Register
                                Case:16-22229-JKS                  PRAMOD K JAIN
                                                                              Claims Bar Date: 09/27/17

 Claim                Claimant Name/                Claim Type/                 Amount Filed/       Paid           Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed         to Date         Balance

         American Express                         Unsecured                               $0.00           $0.00         $0.00
         PO Box 981537
                                                  07/08/16                                $0.00
         El Paso, TX 79998
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         American Express                         Unsecured                               $0.00           $0.00         $0.00
         PO Box 981537
                                                  07/08/16                                $0.00
         El Paso, TX 79998
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Capital One Bank USA NA                  Unsecured                               $0.00           $0.00         $0.00
         PO Box 30281
                                                  07/08/16                                $0.00
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Capital One/Lord & Taylor                Unsecured                               $0.00           $0.00         $0.00
         PO Box 30253
                                                  07/08/16                                $0.00
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chase Card                               Unsecured                               $0.00           $0.00         $0.00
         PO Box 15298
                                                  07/08/16                                $0.00
         Wilmington, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Chase Card                               Unsecured                               $0.00           $0.00         $0.00
         PO Box 15298
                                                  07/08/16                                $0.00
         Wilmington, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Citicards CBNA                           Unsecured                               $0.00           $0.00         $0.00
         701 E 60th St N
                                                  07/08/16                                $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57             Desc Main
                                               Document      Page 9 of 14


                                                                                                                       Page: 4

                                                       Exhibit C
                                                   Claims Register
                                Case:16-22229-JKS                  PRAMOD K JAIN
                                                                              Claims Bar Date: 09/27/17

 Claim                Claimant Name/                Claim Type/                 Amount Filed/       Paid           Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed         to Date         Balance

         Citicards CBNA                           Unsecured                               $0.00           $0.00         $0.00
         701 E 60th St N
                                                  07/08/16                                $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Costco Anywhere Visa by Citi             Unsecured                               $0.00           $0.00         $0.00
         701 E 60th St N
                                                  07/08/16                                $0.00
         Sioux Falls, SD 57104
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Discover Find Svc LLC                    Unsecured                               $0.00           $0.00         $0.00
         PO Box 15316
                                                  07/08/16                                $0.00
         Wilmington, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         FNB Omaha                                Unsecured                               $0.00           $0.00         $0.00
         PO Box 3412
                                                  07/08/16                                $0.00
         Omaha, NE 68103
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         GE Commercial Finance                    Unsecured                               $0.00           $0.00         $0.00
         c/o Peretore & Peretore
                                                  07/08/16                                $0.00
         191 Woodport Rd
         Sparta, NJ 07871
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         Hillary Step Acquisition LLC             Unsecured                               $0.00           $0.00         $0.00
         c/o Sills Cummis & Gross, PC
                                                  07/08/16                                $0.00
         1 Riverfront Plz
         Newark, NJ 07102
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57              Desc Main
                                               Document     Page 10 of 14


                                                                                                                       Page: 5

                                                       Exhibit C
                                                   Claims Register
                                Case:16-22229-JKS                  PRAMOD K JAIN
                                                                              Claims Bar Date: 09/27/17

 Claim                Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed          to Date        Balance

         M&T Credit Services, LLC                  Unsecured                              $0.00           $0.00         $0.00
         1 M and T Plz
                                                   07/08/16                               $0.00
         Buffalo, NY 14203
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

         RAS Citron, LLC                           Unsecured                              $0.00           $0.00         $0.00
         130 Clinton Rd Ste 202
                                                   07/08/16                               $0.00
         Fairfield, NJ 07004
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

1        DISCOVER BANK DISCOVER PRODUCTS Unsecured                                     $8,340.00          $0.00     $8,340.00
         INC
                                             07/06/17                                  $8,340.00
         PO Box 3025
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        FIRST NATIONAL BANK OF OMAHA              Unsecured                           $2,382.51          $0.00     $2,382.51
         1620 Dodge St., Stop Code 3105
                                                   07/11/17                            $2,382.51
         Omaha, NE 68197
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3U       M&T BANK - PO BOX 1508 BUFFALO, NY        Unsecured                              $1.00           $0.00         $0.00
         14240
                                                   07/26/17                               $0.00
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         CLAIM DISALLOWED PER COURT ORDER ENTERED 11/20/2018
5        AMERICAN EXPRESS BANK, FSB                Unsecured                             $69.60           $0.00        $69.60
         C/O BECKET AND LEE LLP
                                                   08/23/17                              $69.60
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 16-22229-JKS          Doc 51      Filed 01/30/19 Entered 01/30/19 10:11:57              Desc Main
                                               Document     Page 11 of 14


                                                                                                                       Page: 6

                                                       Exhibit C
                                                   Claims Register
                                Case:16-22229-JKS                  PRAMOD K JAIN
                                                                              Claims Bar Date: 09/27/17

 Claim                Claimant Name/                Claim Type/                 Amount Filed/        Paid          Claim
                                                                  Claim Ref
  No.               <Category>, Priority             Date Filed                   Allowed          to Date        Balance

6        CAVALRY SPV I, LLC                        Unsecured                             $89.70           $0.00        $89.70
         BASS & ASSOCIATES, P.C.
                                                   09/18/17                              $89.70
         3936 E. Ft. Lowell Road, Suite #200
         Tucson, AZ 85712
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                     Case Total:          $0.00    $60,677.40




UST Form 101-7-TFR (5/1/2011)
 Case 16-22229-JKS               Doc 51    Filed 01/30/19 Entered 01/30/19 10:11:57                         Desc Main
                                          Document     Page 12 of 14


                                     TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


      Case No.: 16-22229-JKS
      Case Name: PRAMOD K JAIN
      Trustee Name: Benjamin A. Stanziale, Jr.

                                                      Balance on hand:        $                             24,991.10

            Claims of secured creditors will be paid as follows:

  Claim       Claimant                                         Claim        Allowed            Interim         Proposed
  No.                                                       Asserted        Amount         Payments to          Payment
                                                                            of Claim              Date

  3S         M&T BANK - PO BOX 1508 BUFFALO                 29,457.00              0.00              0.00              0.00
  4          STATE OF NEW                                   31,213.54       31,213.54                0.00              0.00
             JERSEYDEPARTMENT OF TREASURY
             DIVISION OF TAXATION

                                                   Total to be paid to secured creditors:        $                   0.00
                                                   Remaining balance:                            $              24,991.10

            Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total            Interim         Proposed
                                                                          Requested          Payments           Payment
                                                                                               to Date

  Trustee, Fees - Benjamin A. Stanziale, Jr.                                 3,250.00                0.00        3,250.00
  Trustee, Expenses - Benjamin A. Stanziale, Jr.                                  73.75              0.00          73.75
  Charges, U.S. Bankruptcy Court                                              350.00                 0.00         350.00
  Attorney for Trustee Fees (Other Firm) - Forman Holt Eliades &            14,500.00                0.00       14,500.00
  Youngman, LLC
  Attorney for Trustee Expenses (Other Firm) - Forman Holt Eliades &          408.30                 0.00         408.30
  Youngman, LLC
                         Total to be paid for chapter 7 administrative expenses:                 $              18,582.05
                         Remaining balance:                                                      $               6,409.05

            Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                      Total             Interim           Proposed
                                                                        Requested         Payments          Payment

                                                          None


                      Total to be paid for prior chapter administrative expenses:                $                   0.00
                      Remaining balance:                                                         $               6,409.05




UST Form 101-7-TFR(5/1/2011)
 Case 16-22229-JKS              Doc 51       Filed 01/30/19 Entered 01/30/19 10:11:57                 Desc Main
                                            Document     Page 13 of 14


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                                                      Total to be paid for priority claims:      $              0.00
                                                      Remaining balance:                         $          6,409.05

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $10,881.81 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 58.9 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           DISCOVER BANK DISCOVER                         8,340.00                     0.00              4,912.01
              PRODUCTS INC
  2           FIRST NATIONAL BANK OF                         2,382.51                     0.00              1,403.22
              OMAHA
  3U          M&T BANK - PO BOX 1508                              0.00                    0.00                   0.00
              BUFFALO
  5           AMERICAN EXPRESS BANK,                             69.60                    0.00                 40.99
              FSB
              C/O BECKET AND LEE LLP
  6           CAVALRY SPV I, LLC                                 89.70                    0.00                 52.83
              BASS & ASSOCIATES, P.C.
                          Total to be paid for timely general unsecured claims:                  $          6,409.05
                          Remaining balance:                                                     $              0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00


UST Form 101-7-TFR(5/1/2011)
 Case 16-22229-JKS             Doc 51    Filed 01/30/19 Entered 01/30/19 10:11:57                Desc Main
                                        Document     Page 14 of 14


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
